CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?565943555125211-...
                         Case 1:19-cv-00528-WMR Document 62 Filed 03/13/20 Page 1 of 1




                                                   1:19-cv-00528-WMR
                                              Gaines v. Amazon.com, LLC et al
                                               Honorable Walter E. Johnson

                                    Minute Sheet for proceedings held In Chambers on 03/13/2020.


              TIME COURT COMMENCED: 10:00 A.M.
              TIME COURT CONCLUDED: 4:30 P.M.
                                                                   DEPUTY CLERK: Kari Butler
              TIME IN COURT: 6:30
              OFFICE LOCATION: Rome


         PROCEEDING
         CATEGORY:
                                     Mediation
         MINUTE
         TEXT:                       Mediation held on 3/13/2020. Case settled.
         HEARING STATUS:             Hearing Concluded




1 of 1                                                                                                              3/17/2020, 3:41 PM
